EXHIBIT 21.1 SUBSIDIARIES OF THE REGISTRANT Company State of Organization Enterprise Financial Services Corp Delaware Enterprise Bank & Trust Missouri Charford, Inc. Missouri EFSC Capital Trust II Delaware EFSC Capital Trust III Delaware EFSC Capital Trust IV Delaware EFSC Capital Trust V Delaware EFSC Capital Trust VI Delaware EFSC Capital Trust VII Delaware EFSC Capital Trust VIII Delaware EFSC Clayco Trust I Delaware EFSC Clayco Trust II Delaware Enterprise Real Estate Mortgage Company, LLC Missouri Enterprise IHC, LLC Missouri
